Citation Nr: 0607190	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-11 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The veteran had recognized active service from September 1941 
to January 1943 and from June to December 1945.  He was a 
prisoner of war (POW) of the Japanese Imperial Government 
from May 1942 to January 1943.  He died in June 1997, and the 
appellant is his surviving spouse.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 decision by the Manila VA Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death, and from a February 2004 RO determination that denied 
entitlement to accrued benefits and nonservice-connected 
death pension benefits.  

In view of the Board's grant of the appellant's claim for 
service connection for the cause of the veteran's death, her 
pending appeal for death pension is rendered moot.


FINDINGS OF FACT

1.  The veteran's had recognized active service was with the 
Philippine Commonwealth Army from September 1941 to January 
1943, and with the Regular Philippine Army from June to 
December 1945; he was a POW from May 1942 to January 1943. 

2.  The veteran died in June 1997 at the age of 82; the 
immediate cause of death listed on the certificate of death 
was cardiac arrest secondary to cardiac dysrhythmia; 
ventricular tachycardia was listed as the antecedent cause of 
death; chronic hypertensive cardiovascular disease was listed 
as an underlying cause of death; and respiratory failure type 
I and severe pneumonia were listed as significant conditions 
contributing to death.  

3.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran did not 
have a claim pending with VA when he died.  
CONCLUSIONS OF LAW

1.  It may be presumed that the veteran's fatal 
cardiovascular diseases were incurred in service; service 
connection for the cause of the veteran's death is therefore 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2005).  

2.  The requirements for establishing entitlement to accrued 
benefits are not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.1000 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's claim for service connection 
for the cause of the veteran's death. Therefore, no further 
development is needed with regard to this issue.

As to the other claim in appellate status, whether the 
appellant is eligible for accrued benefits, the VCAA 
recognizes certain circumstances where VA will refrain from 
or discontinue providing assistance.  Circumstances in which 
VA will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to, the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159(d)).  The RO 
took appropriate steps to determine if the appellant is 
eligible for accrued benefits and no other development is 
warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See also, Valiao v. Principi, 17 Vet. App. 229 
(2003).

Any error in the sequence of events is not shown to have any 
effect on this case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
enactment of the VCAA has no material effect on adjudication 
of the claim currently before the Board.  The law, not the 
evidence, controls the outcome of this appeal (see Sabonis v. 
Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz v. Principi, 15 
Vet. App. 143 (2001), the Court held that the enactment of 
the VCAA does not affect matters on appeal when the question 
is one limited to statutory interpretation.  See also Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 
16 Vet. App. 129 (2002).

Background

As noted above, the veteran was a POW from May 1942 to 
January 1943.  The only health disorder mentioned in the 
veteran's service records is a 1940 episode of malaria (prior 
to his service).  A chest X-ray in December 1945 showed 
thickened bronchovascular markings in both lung fields, 
otherwise there was no evidence of pulmonary tuberculosis.  

Post-service medical evidence includes the veteran's terminal 
hospitalization records that document his treatment from May 
22 to June 3, 1997.  The veteran was found to have, and was 
treated for, ventricular tachycardia, chronic hypertensive 
cardiovascular disease, respiratory failure type I, 
pneumonia, and chronic obstructive pulmonary disease, mixed 
type.  A May 1997 chest X-ray showed moderate to severe 
cardiomegaly, pulmonary edema, and an atheromatous aorta.  

The veteran died in June 1997 at the age of 82.  His 
certificate of death identifies the immediate cause of death 
as cardiac arrest secondary to cardiac dysrhythmia.  
Ventricular tachycardia was listed as the antecedent cause of 
death, chronic hypertensive cardiovascular disease was listed 
as an underlying cause of death, and respiratory failure type 
I and severe pneumonia were listed as significant conditions 
contributing to death.  The record shows that the veteran 
never filed a claim for, or established, service-connection 
for any disability during his lifetime.  The RO received the 
appellant's application for dependency and indemnity 
compensation (DIC), death pension (now moot), and accrued 
benefits (VA Form 21-534) in March 2003.  

Legal Criteria and Analysis

DIC is payable to a surviving spouse of a veteran who died 
from a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is service-
connected if it resulted from injury or disease incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.304, 3.312.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
cardiovascular-renal disease (to include hypertension), will 
be presumed if such diseases become manifest to a compensable 
degree within a specified period of time after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran is a former POW, certain diseases, including 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, and arrhythmia), and stroke and its 
complications, shall be service connected if manifest to a 
compensable degree at any time after discharge or release 
from active service even though there is no record of such 
disease during service.  38 C.F.R. §§ 3.307, 3.309(c).  It is 
significant to note that the list of diseases under 38 C.F.R. 
§ 3.309(c) was expanded, effective October 7, 2004, to 
include atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, and arrhythmia), and stroke and its 
complications.  See 69 Fed. Reg. 60083-60090 (2004).  

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

The primary cause of the veteran's death was cardiac arrest 
secondary to cardiac dysrhythmia.  Ventricular tachycardia 
was listed as the antecedent cause of death, chronic 
hypertensive cardiovascular disease was listed as an 
underlying cause of death, and respiratory failure type I and 
severe pneumonia were listed as significant conditions 
contributing to death.  As noted above, the veteran's 
terminal hospital records showing that ventricular 
tachycardia, chronic hypertensive cardiovascular disease, 
respiratory failure type I, pneumonia, and chronic 
obstructive pulmonary disease, mixed type, were diagnosed in 
1997.  A May 1997 chest X-ray showed moderate to severe 
cardiomegaly, pulmonary edema, and an atheromatous aorta. 

As there is service department confirmation that the veteran 
was held as a POW from May 1942 to January 1943, service 
connection on a presumptive basis (as disease specific to 
POWs) is now warranted for his various cardiovascular 
disabilities.  It is not in dispute that such disabilities 
caused (or substantially and materially contributed to cause) 
the veteran's death.  Hence, service connection for the cause 
of the veteran's death is warranted.  

Accrued Benefits Eligibility

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).  

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).

Here, the veteran died in June 1997, and the appellant's 
accrued benefits claim was received in March 2003.  There is 
no evidence indicating she submitted a claim within one year 
of the veteran's death, nor does she assert that any such 
claim was filed.  Furthermore, the veteran did not have a 
pending claim with VA when he died.  Therefore, the threshold 
legal criteria for establishing entitlement to accrued 
benefits are not met, and the appeal must be denied because 
of the absence of legal merit.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(c); see Sabonis v. Brown, 6 Vet. App. 426 (1994)


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Entitlement to accrued benefits is denied.  



____________________________________________
R. F. Williams 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


